Title: To Thomas Jefferson from John Bondfield, 20 August 1788
From: Bondfield, John
To: Jefferson, Thomas


          
            
              Sir
            
            Bordeaux 20 August 1788
          
          I receiv’d ⅌ last post a Letter under my Cover from you for the Honble. J. Jay, which I have deliverd to Mrs. Barclay.-Mrs. Barclay with her family arrived in good health on Saturday. They are on their passage to America having left this early this morning. One of the papers you deliverd Mrs. Barclay was the Inclosed paquet that she apprehends was put up thro mistake and has given it me to transmit you.
          Vessels from America arrive dayly. We have had Eight within few Days, three of Georgia their Cargoes composed of Rice Lumber and Tobacco, some Skins and Bees wax—this last article not being perticuly exprest in the Arret of the 29 Xbre. remains subject to 20 ⅌ % ad. Valorum. It is not at this day an Article to merrit perticuler explications but in case of Amendements may be Noticed. The Captains from Georgia report favorably of that State as increasing rapidly.
          Government has given orders that before ships from America are admitted to an Entry. To have a Certificate from the American Consul or Agent that their papers are in due form and that the ships are American property. In time I hope to establish such regulations that I may be able to give you an Exact State of our Imports and Exports. I have the Honor to be with due respect Sir Your most Obedient Humble Servant,
          
            
              John Bondfield
            
          
        